Citation Nr: 1828329	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-15 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for undiagnosed illness to include joint pain and chronic fatigue syndrome.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In decisions dated June 2014, February 2016, and June 2017, the Board remanded the claims on appeal for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) most recently continued the previous denials in a September 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

In a July 2013 VA Form 21-22, the Veteran selected The American Legion to be his authorized representative.

The June 2017 decision, the Board directed the Agency of Original Jurisdiction (AOJ) to reissue a May 2015 rating decision and send it to the Veteran's correct address.  The May 2015 rating decision granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent evaluation, effective January 18, 2011.  It also awarded service connection for right hip strain and right knee strain and assigned separate 10 percent evaluations, effective March 29, 2013.  The rating decision additionally denied service connection for hepatitis C, psoriasis, obstructive sleep apnea, chronic fatigue syndrome, irritable bowel problems and entitlement to a TDIU.  Pursuant to the remand, the decision was reissued in August 2017.  To the knowledge of the Board, the Veteran has not expressed disagreement with the rating decision.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).


FINDINGS OF FACT

1.  The Veteran does not suffer from an undiagnosed illness manifested by chronic joint pain and fatigue that is related to his military service.

2.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The Veteran does not have an undiagnosed illness manifested by joint pain and fatigue that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 101, 1110, 11171131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).

2.  The criteria for a TDIU based upon service-connected disabilities are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Merits of Service Connection

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Because it is undisputed that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established on an alternative presumptive basis under 38 C.F.R. § 3.317.  Under this regulation, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  See 38 U.S.C. § 1117(a)(1)(A) (2012); 38 C.F.R. § 3.317(a) (2017).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities-(1) an undiagnosed illness; (2) medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary of VA determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.

Service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychologic signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317 (2017).  The undiagnosed illness must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  See 38 C.F.R. § 3.317(a)(1)(i) (2017).  A chronic disability for purposes of 38 U.S.C. § 1117 is one that has existed for 6 months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317 (a)(5) (2017); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Here, the Veteran has asserted entitlement to service connection for a disability manifested by chronic joint pain and fatigue, which he contends is an undiagnosed illness sustained as a result of his service in Southwest Asia.  See the Veteran's claim dated September 2010.

As indicated above, the Veteran served on active duty from September 1989 to September 1993.  Service in Southwest Asia is indicated by the record.  The Veteran's May 1993 service separation examination documented his report of 'recurrent back pain,' as well as 'bone, joint, or other deformity.'

A VA examination was conducted in June 1998 as to a claimed left shoulder injury, which occurred during the Veteran's basic training.  The examiner diagnosed the Veteran with ongoing left shoulder pain with some motions in spite of surgical repair.

In a February 2011 VA examination, the Veteran reported right ankle pain, for which he underwent surgery in May 2007.  The examiner also reported that the Veteran injured his back at work while "lifting something" in August 2009 and developed pain radiating down his left leg.  He underwent a L4-L5 microdiscectomy in October 2009, but still experiences low back pain.  The examiner reported that no undiagnosed Gulf War illness was found.

VA treatment records dated in July 2011 noted the Veteran's report of bilateral hand pain.

In a July 2014 statement, the Veteran's agent reported that the Veteran experienced chronic fatigue, joint pain, and irritable bowel problems due to his service in Southwest Asia.

The Veteran was afforded a VA examination in January 2015 at which time he described pain in his left hand, fingers, thoracic and lumbar spine, right hip, right knee, and right elbow.  He also endorsed fatigue symptoms throughout the past 10 to 12 years; he stated that he is constantly fatigued.  He does not take any medication to treat fatigue.  The Veteran additionally reported poor attention span, inability to concentrate forgetfulness, and confusion.  After examination of the Veteran and review of his medical history, the examiner concluded that the Veteran's symptoms "do not meet the criteria for the diagnosis of chronic fatigue syndrome."  The examiner explained that the Veteran has other disabilities that could cause his reported fatigue "such as his obstructive sleep apnea which does not seem [to] be well-controlled, . . . abnormal work hours of 12 to 14 hours a day with call on weekends, obesity, degenerative joint disease of the left hand, fingers, thoracic and lumbar spine, right ankle and foot, left shoulder, and psychological issues."

The January 2015 VA examiner confirmed diagnoses of degenerative changes of the thoracic spine, as well as low back pain status-post left L4-5 minimally invasive microdiscectomy.  The examiner also diagnosed the Veteran with right medial epicondylitis.  The examiner reported, "[t]he Veteran's joint pain of his right elbow is a disease with a clear and specific etiology and diagnosis of right elbow lateral epicondylitis."  In addition, the January 2015 VA examiner diagnosed the Veteran with degenerative arthritis of the left hand and right hip strain.  The examiner reported that the Veteran's "joint pain of his left hand and fingers is a disease with a clear and specific etiology and diagnosis of degenerative changes of the left hand and fingers."  The VA examiner further noted the Veteran's history of right hip pain and, after physical examination, diagnosed the Veteran with a right hip strain.  The examiner reported that the Veteran's right hip strain is more likely secondary to his right foot and ankle condition due to the abnormality of his gait pattern from the right foot and ankle condition.  The examiner explained, "[t]he Veteran's joint pain of his right hip is a disease with a clear and specific etiology and diagnosis of hip strain secondary to his right foot and ankle condition."

The January 2015 VA examiner also diagnosed the Veteran with a right knee strain, which he determined is more than likely secondary to his abnormal gait pattern due to his right foot and ankle condition.  The examiner clarified, "[t]he Veteran's joint pain of his right knee is a disease with a clear and specific etiology and diagnosis of knee strain secondary to his right foot and ankle condition."  The VA examiner additionally noted that the Veteran had neurological impairment of his right upper extremity secondary to his right elbow medial epicondylitis.

The Veteran was afforded a VA opinion in May 2016 at which time the examiner stated that "the Veteran was evaluated for chronic fatigue syndrome on compensation and pension examination dated January 2015 and did not meet the criteria for this.  He has been diagnosed with depression and anxiety along with [obstructive sleep apnea] which would well be responsible for his fatigue but this was after his discharge from the military."  The examiner concluded, "[i]t is my opinion that it is less likely than not (less than 50% probability) that the fatigue had its clinical onset during the Veteran's period of active service or is otherwise related to his period of active service."

The May 2016 VA examiner additionally noted that, as to the reported cognitive problems, "the Veteran was incarcerated for armed robbery for 6 years from 1993.  He had additional problems involving use of meth, alcohol, marijuana, and cocaine.  He was diagnosed with a psychotic disorder in 2004.  He suffers from depression and anxiety."  The examiner clarified that all of these conditions began after the Veteran's military discharge.  She concluded, "[i]t is my opinion that it is less likely than not (less than 50% probability) that the cognitive problems had its clinical onset during the Veteran's period of active service or is otherwise related to his period of active service."

In addition, the May 2016 VA examiner noted the Veteran's report of stress-induced pain and discomfort of the joints.  The examiner reported that a review of the Veteran's medical history, including service treatment records, "did not show any evidence of treatment for a thoracic spine condition, low back condition, right elbow condition or left hand and fingers condition while in the military."  The examiner explained, "[t]herefore, the conditions would not be considered service connected and any stress induced pain and discomfort of the joints would not be related to a service connected condition."  He concluded that it is less likely than not that the reported stress induced pain and discomfort of the joints "had its clinical onset during the Veteran's period of active service or is otherwise related to his period of active service."

The May 2016 VA examiner also addressed "various unexplained psychological symptoms," which he stated could be answered with the same response as to the Veteran's cognitive problems.  She reiterated the prior rationale and concluded, "[i]t is my opinion that it is less likely than not (less than 50% probability) that the various unexplained psychological symptoms had its clinical onset during the Veteran's period of active service or is otherwise related to his period of active service."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the findings of the January 2015 and May 2016 VA examiners, in particular, were thoroughly explained and fully supported by the evidence of record.  To this end, the Board notes that the VA examiners' opinions were based on a complete review of the record, including the lay statements and medical evidence submitted by the Veteran, and the reviewer explained the reasons for his conclusion based on an accurate characterization of the evidence of record.  The Board therefore places significant weight on the findings of the January 2015 and May 2016 VA examiners.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Accordingly, the Board finds that the competent medical evidence demonstrating the absence of nexus between the claimed disabilities and the Veteran's active duty service outweighs any evidence suggesting that the Veteran suffers from an undiagnosed illness manifested by chronic joint pain and fatigue.

Moreover, the Veteran has not produced a medical opinion to contradict the conclusions of the January 2015 and May 2016 examiners.  As was explained previously herein, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claims.  He has not done so.  See 38 U.S.C. § 5107(a) (2012) (it is the claimant's responsibility to support a claim for VA benefits).

The Board additionally notes that the law and regulations pertaining to service connection for undiagnosed illnesses resulting from the Persian Gulf War service are not for application as to the pending claims, because the Veteran has diagnosed disabilities, namely degenerative arthritis of the lumbar spine and left hand, right medial epicondylitis, right hip strain, right knee strain, obstructive sleep apnea, and PTSD with depression and anxiety.  See 38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317 (2017).  To this end, the Veteran has been separately service connected for PTSD, left shoulder disability, right hip strain, right knee strain, degenerative arthritis of the right ankle, and triple arthrodesis status-post revision of the right foot.

Based on a review of the evidence, the Board finds that service connection for an undiagnosed illness manifested by chronic joint pain and fatigue is not warranted.  The Board has carefully considered the contentions of the Veteran that he suffers from an undiagnosed illness manifested by chronic joint pain and fatigue, which was incurred during his military service.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4.  In this case, the Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Questions of competency notwithstanding, the Veteran's lay theory regarding the diagnosis and etiology of his disability are contradicted by the conclusion of the January 2015 and May 2016 VA examiners who specifically considered the Veteran's lay statements in rendering their negative opinions.  The Board finds the specific, reasoned opinion of the trained health care providers who conducted provided the January 2015 and May 2016 medical opinions to be of greater probative weight than the more general lay assertions of the Veteran.

Considering the overall evidence, including the post-service medical evidence, the VA examination reports and medical opinions, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  In conclusion, the preponderance of the evidence is against the Veteran's claim that he suffers from an undiagnosed illness manifested by chronic joint pain and fatigue, which is related to his military service.  Thus, the benefit-of-the-doubt rule is not applicable to the claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.

III. Entitlement to a TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Rating Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this matter, the Veteran is service connected for posttraumatic stress disorder (PTSD) rated as 30 percent from January 18, 2011, anterior inferior instability of the left shoulder rated as 10 percent from October 3, 1997, right knee strain at 10 percent from March 29, 2013, right hip strain rated as 10 percent from March 29, 2013, right ankle degenerative arthritis at zero percent from March 29, 2013 and 10 percent from December 21, 2016, scar of the right ankle rated as zero percent from December 21, 2016, and triple arthrodesis status-post revision of the right foot rated as 30 percent from March 29, 2013, 100 percent from May 29, 2013, 30 percent from December 21, 2016, 100 percent from February 13, 2017, and 10 percent from May 1, 2017.

Accordingly, excluding the periods that the Veteran was assigned temporary total evaluations for his triple arthrodesis status-post revision of the right foot, he did not meet the minimum threshold requirements for consideration of a schedular TDIU under 38 C.F.R. § 4.16(a) prior to December 21, 2016 or from May 1, 2017.  However, as the Veteran's right hip strain, right knee strain, degenerative arthritis of the right ankle, and triple arthrodesis status-post revision right foot are of common etiology, they can be recognized as one disability for purpose of meeting the schedular standard for TDIU.  Applying the combined rating table, the Veteran met the threshold criteria for TDIU on a schedular basis from December 21, 2016 to February 13, 2017, as he has a combined rating of 70 percent with one disability (those resulting from a common etiology) rated at least 40 percent.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.

Therefore, in accordance with 38 C.F.R. § 4.16(b), the Board has considered whether the Veteran's claim for TDIU should be referred to the Director of the Compensation Service for extraschedular consideration prior to December 21, 2016 and from May 1, 2107.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation Service if such consideration is warranted).  For the period dating from December 21, 2016 to February 13, 2017, the Board will consider whether the Veteran's service-connected disabilities precluded gainful employment for which his education and occupational experience would otherwise qualify him.

The Veteran asserted a claim of entitlement to a TDIU in January 2011.  VA treatment records dated in December 2010 noted that the Veteran was working on and off as a kitchen manager.  He reported that he was having difficulty finding full-time kitchen work due to his nonservice-connected psoriasis.

The Veteran was afforded a VA examination in May 2011 at which time the examiner noted that the Veteran underwent right ankle/foot surgery for an arthrodesis on August 31, 2007.  He still experiences right ankle and foot pain with standing and walking.  The examiner noted the Veteran's report that he "had to give up his job as a cook as he cannot stand and walk for a whole 8 hour shift."  The Veteran injured his back while lifting something at work in August 2009 and developed ongoing pain down his left leg.  The examiner further noted the Veteran's report that he is unable to work above his head with his left arm due to his left shoulder disability.  The examiner stated, "[h]e remains fully functional in all of his ordinary activities of daily living and ordinary household chores.  He would be working in his chosen field of cooking were it not for his psoriasis, back and right ankle."  The Veteran indicated that psoriasis, in particular, has made it difficult for him to find work as a cook in the food service industry.  The examiner reported that the Veteran is currently unemployed.  He has a high school education, with one year of college but no degree.

In January 2012, the Veteran told his VA treatment provider that he was working 12 hours per day doing construction.  In April 2012, the Veteran reported significant "level 10" generalized pain, including his left shoulder and right foot.  He stated that he was working in an oil field.  VA treatment records dated in June 2012 noted that the Veteran was working 10 hour days at an oil field.

In May 2013, the Veteran reported that he had been unable to work since May 1 due to ankle problems and would not be able to work for some time.  As noted above, the Veteran was assigned a temporary total rating from May 29, 2013 to September 1, 2013 due to surgery on his right ankle and heel.  In March 2014, the Veteran reported that he had injured his right foot at work while lifting a 500 pound coil.

In a July 2015 VA examination, the examiner reported that the Veteran presently works as a site supervisor for an oil company that builds oil pumpers and usually puts in 13 to 14 hour work days, and he is on-call on the weekends.  The Veteran reported that he has worked for this company for the last one and a half years.

The Veteran was afforded a VA psychological examination in January 2015 at which time the examiner indicated that the Veteran's psychological symptoms manifest as "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine heavier, self-care and conversation."  The examiner noted that the Veteran "is a supervisor and gets along with people.  He is working in the oil fields building pump jacks.   The examiner additionally stated that the Veteran "works about 70 hours a week and is home every night.  He's been doing this for a about a year and a half.  Using a 16 pound hammer 'takes care of the stress.'"

In a July 2017 VA examination as to the Veteran's service-connected right foot disability, the examiner noted the Veteran's report that he works on an oil rig as a truck driver and typically works 70+ hours per week driving.  The examiner reported that the Veteran "currently denies any significant pain with his regular daily activities, but has to take breaks for example, he states that after an hour or so of mowing his lawn with a push mower, he will have to take a break" prior to continuing with his activity.

Significantly, the evidence throughout the appeal period does not indicate that the Veteran was unable to obtain and maintain gainful employment due solely to his service-connected disabilities at any time.  While the Board acknowledges the functional of the impairment resulting from his service-connected orthopedic disabilities including left elbow, left shoulder, right hip, right knee, right foot, and right ankle, the evidence does not demonstrate that the service-connected disabilities resulted in the Veteran's inability to secure and follow gainful employment.  While the evidence reflects that the Veteran's service-connected disabilities limited some tasks and, at times, required him to avoid working above his head or on his feet for sustained periods of time, it did not reflect that the Veteran was unemployable.  Significantly, the evidence does not indicate that the Veteran was unable to obtain and maintain gainful employment due solely to his service-connected disabilities.  Critically, although it is undisputed that the Veteran's orthopedic disabilities have resulted in functional impairment necessitating occupational modifications, the record shows that the Veteran has obtained and maintained full-time employment during the appeal period.

The evidence of record does not reflect that the Veteran's service-connected disabilities manifested symptoms of such severity as to impact his employability beyond what is contemplated by the assigned schedular ratings prior to December 21, 2016 or from May 1, 2017.  The severity of the Veteran's service-connected symptomatology was specifically contemplated by assigned evaluations.  Whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  Critically, for the above reasons, the evidence of records does not support a conclusion that his service-connected disabilities alone made him unemployable; thus, there is no basis to refer the Veteran's case for consideration of an extraschedular evaluation prior to December 21, 2016 or from May 1, 2017.  Id. at 1354 ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

As detailed above, the probative evidence of record, shows that the Veteran's service-connected disabilities do not prevent him from following substantially gainful employment.  As described above, the evidence clearly indicates that the Veteran has primarily maintained full-time employment with certain modifications.  Although his service-connected disabilities certainly cause interference to some extent with his employability, such interference is contemplated in the schedular ratings currently assigned to said disabilities, and the evidence of record does not demonstrate that his service-connected disabilities alone results in unemployability.  While not discounting the significant effect that the service-connected disabilities have on the Veteran's employability, the Board finds that such are adequately compensated at the currently assigned levels.  Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) & Van Hoose, supra.

In short, the evidence of record demonstrates that the Veteran's service-connected disabilities alone do not prevent him from following substantially gainful employment.  Instead, the objective medical evidence shows that the Veteran retains the capacity to perform employment.  Therefore, the Board does not find that the service-connected disabilities alone render the Veteran unable to secure or follow a substantially gainful occupation at any time during the period on appeal.

Accordingly, based on this evidentiary posture, the Board finds that the preponderance of the evidence is against the Veteran's TDIU claim.  The benefit-of-the-doubt rule does not apply, and the issue of entitlement to a TDIU is denied.  See 38 U.S.C. § 5107 (2012).


ORDER

Entitlement to service connection for a disability manifested by joint pain and fatigue, to include an undiagnosed illness, is denied.

Entitlement to a TDIU is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


